COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:       Charles Edward West v. The State of Texas

Appellate case number:     01-12-00482-CR

Trial court case number: 1328522

Trial court:               185th District Court of Harris County

        Two original color photographs were admitted into evidence at trial in the above
case as State’s Exhibits 90 and 91. Pursuant to the request of appellant, this Court orders
the Harris County District Clerk, or the court reporter if the exhibits are still in his or her
possession, to send the originals of State’s Exhibits 90 and 91 to this Court. The Clerk of
this Court is directed to cooperate with the district clerk and/or court reporter to provide
for the safekeeping, transportation, and return of such exhibit. See TEX. R. APP P.
34.6(G)(2).

       The exhibit is due in this Court no later than Monday, November 5, 2012.

       It is so ORDERED.


Judge’s signature: /s/ Justice Keyes
                    Acting individually       Acting for the Court


Date: November 2, 2012